         Case 2:19-cv-01059-WB Document 18 Filed 01/13/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CORNELIUS POTTS and                                 UNITED STATES DISTRICT COURT
IRIS POTTS,                                         FOR THE EASTERN DISTRICT OF
                                                    PENNSYLVANIA
                           Plaintiffs,

                      v.                            No. 2:19-cv:01059

BANFIELD PET HOSPITAL; MEDICAL
MANAGEMENT INTERNATIONAL, INC.;
and PETSMART, INC.,

                           Defendants.


                 NOTICE OF APPEAL FROM ARBITRATION AWARD

TO THE PROTHONOTARY:

       Notice is hereby given that Defendants hereby appeal from the Arbitration Award entered

in the above captioned case on December 18, 2019.

       A Trial by a Jury of twelve and/or Trial De Novo is demanded.

       I hereby certify that the compensation of the Arbitrators has been paid.

                                             POST & SCHELL, P.C.



                                             BY:

DATED: January 13, 2020                             MARC H. PERRY, ESQUIRE
                                                    Attorneys for DEFENDANTS
          Case 2:19-cv-01059-WB Document 18 Filed 01/13/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       Marc H. Perry, Attorney for Defendants, Banfield Pet Hospital, Medical Management

International, Inc., and Petsmart, Inc., certifies that on this 13th day of January, 2020, he caused

the attached Notice of Appeal from Arbitration Award to be electronically filed with the Court.

Service of same will be made upon all counsel via the Court’s ECF system.

                                              POST & SCHELL, P.C.



                                              BY:

DATED: January 13, 2020                              MARC H. PERRY, ESQUIRE
                                                     Attorneys for DEFENDANTS
